DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the use of the phrase “an opening and closing door structure for opening and closing air circulation between the rear extending flow path and the air outlet and air circulation between the air collecting flow path and the air inlet” because it is not clear if the Applicant is requiring multiple door structures to control the airflow between both the rear extending flow path and the air outlet and the air collecting flow path and the air inlet, or if the Applicant is requiring a single opening and closing door structure which controls the airflow through all four flow paths/areas. 
Claim 2 recites the limitation “one end side of the rear extending flow path”.  There is insufficient antecedent basis for this limitation in the claim.  The rear extending 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a sensor capable of detecting the presence and absence of an occupant in the back seat.  Claim 9 requires “when an occupant in a back seat is sensed, the controller realizes the back seat air-conditioning mode, and when an occupant in the back seat is not sensed, the controller realizes the air collecting mode”.  Neither claim 9 nor any of the previous claims positively require a sensor capable of determining the presence and absence of an occupant.  However, it would be impossible for this claim to be met without such a sensor.  Therefore, claim 9 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. 
Claim 13 is rendered indefinite by the use of the phrase “to close air circulation between the rear extending flow path and the air outlet and air circulation between the air collecting flow path and the air inlet during a back seat air-conditioning mode and a heating mode simultaneously”.  It is not clear how the back seat air-conditioning mode is effected when the air flow to the rear extending flow path (i.e., the air flow to the back seat) is closed.  It is further not clear how the heating mode is effected when the Applicant in a situation where the only required air outlet is closed. 
13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: at least a second air outlet which is not closed to airflow in the claimed mode.  Claim 13 requires “to close air circulation between the rear extending flow path and the air outlet and air circulation between the air collecting flow path and the air inlet during a back seat air-conditioning mode and a heating mode simultaneously”.  Neither claim 13 nor any of the previous claims positively require an alternate air outlet, or specifically, an alternate air outlet also providing air to the back seat.  However, it would be impossible for this claim to be met without such an outlet.  Therefore, claim 13 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ito et al. (Published U.S. Patent Application No. 20050067158).
Regarding claim 1, Ito (Fig. 9-13) teaches an air ventilation device of a vehicle (Title, “Air conditioner for vehicle use”) comprising: 
a housing (air conditioning case 100) including an air inlet (right and left suction ducts 109a, 109b) and an air outlet (right and left air blowout opening portions 112a, 112b), wherein a cooling core (heat exchanger 101 for cooling) and a heating core (heat exchanger 102 for heating) are disposed between the air inlet and the air outlet (see Figs. 10-11); 
a rear extending flow path (right and left air blowout ducts 113a, 113b continuing into right and left ducts 98a, 98b) extending toward a rear side of the vehicle (see Fig. 9A, right and left ducts 98a, 98b extend to exhaust/intake air for the passenger K in the rear seat) and having: 
a first end connected to the air outlet of the housing (see Fig. 10-11, right and left air blowout ducts 113a, 113b, at the second changeover doors 116a, 116b, is connected to right and left air blowout opening portions 112a, 112b); and 
a second end connected to a back seat air vent (see Fig. 9A, Para. 111, “FIG. 9A is a schematic side view of the rear side of a vehicle” and Para. 199, “one end portions 95a, 96a of the ducts 95, 96 provided in the right and 
an air collecting flow path (connection duct 111a, 111b) directly connecting the rear extending flow path (right and left air blowout ducts 113a, 113b continuing into right and left ducts 98a, 98b) and the air inlet of the housing (right and left suction ducts 109a, 109b; see Fig. 10-11 to see the connection formed by connection duct 111a, 111b); and 
an opening and closing door structure for opening and closing air circulation between the rear extending flow path and the air outlet (second changeover doors 116a, 116b) and air circulation between the air collecting flow path and the air inlet (first changeover doors 115a, 115b and third changeover doors 117a, 117b).

Regarding claim 2, Ito teaches the air ventilation device of claim 1, wherein a first end of the air collecting flow path (end of connection duct 111a, 111b at the third changeover doors 117a, 117b) is connected to one end side of the rear extending flow path (see Fig. 10, right end of right and left ducts 98a, 98b and left end of right and left air blowout ducts 113a, 113b are connected at the end of connection duct 111a, 111b at the third changeover doors 117a, 117b), and a second end of the air collecting flow path (end of connection duct 111a, 111b at the first changeover doors 115a, 115b) is connected to the air inlet of the housing (right and left suction ducts 109a, 109b).

Regarding claim 3, Ito teaches the air ventilation device of claim 2, wherein the second end of the air collecting flow path is connected to an inside air entrance of the air 

Regarding claim 4, Ito teaches the air ventilation device of claim 1, wherein the opening and closing door structure includes: 
a back seat air-conditioning door disposed at the rear extending flow path and opening and closing air circulation between the rear extending flow path and the air outlet (second changeover doors 116a, 116b); and 
an air collecting door disposed at the air collecting flow path and opening and closing air circulation between the air collecting flow path and the air inlet (first changeover doors 115a, 115b and third changeover doors 117a, 117b).

Regarding claim 5, Ito teaches the air ventilation device of claim 4, wherein the back seat air-conditioning door (second changeover doors 116a, 116b) is disposed on an upstream side at which the air collecting flow path is connected to the rear extending flow path (see Fig. 10, second changeover doors 116a, 116b is upstream of the connection duct 111a, 111b)

Regarding claim 6, Ito teaches the air ventilation device of claim 4, wherein the air collecting door (first changeover doors 115a, 115b and third changeover doors 117a, 117b) and the back seat air-conditioning door (second changeover doors 116a, 116b) are connected and interwork with each other (Para. 215-216, “In this embodiment, the first to the third changeover door 115a, 115b to 117a, 117b are composed of a plate door 

Regarding claim 7, Ito teaches the air ventilation device of claim 1, further comprising: a controller controlling the opening and closing door structure (Para. 217, “In this connection, in the second embodiment, the motors for driving the right and left fans 105a, 105b, the actuators for driving the first to the third changeover door 115a, 115b to 117a, 117b on the right and left, and the actuators for driving the right and left air mixing doors 104a, 104b are all controlled by the control unit 90 (shown in FIG. 6) for air conditioning”) to open air circulation between the rear extending flow path and the air outlet in a back seat air-conditioning mode (see Fig. 10, position of air flow changeover means 115a, 115b, 116a, 116b, 117a, 117b) and to open air circulation between the air collecting flow path and the air inlet in an air collecting mode (see Fig. 11, position of air flow changeover means 115a, 115b, 116a, 116b, 117a, 117b).



Regarding claim 14, Ito (Fig. 9-13) teaches a method for controlling an air ventilation device of a vehicle (Title, “Air conditioner for vehicle use”), the method comprising: 
determining, by a controller (Para. 167, “electronic control unit 90 for air conditioning is comprised of a microcomputer and its peripheral circuit”), an air-conditioning control mode (Para. 219, “air-cooling mode and the air-heating mode are set being changed over by the control unit 90 for air conditioning when the control unit 90 judges whether the right and left target air blowout temperatures are high or low”); 
when the air-conditioning control mode is a back seat air-conditioning mode, controlling, by the controller, an opening and closing door structure (Para. 222, “When the average of the right and left target air blowout temperatures is lower 
when the air-conditioning control mode is an air collecting mode, controlling, by the controller, the opening and closing door structure (Para. 228, “Next, an explanation will be made into a case in which the average of the right and left target air blowout temperatures exceeds a predetermined temperature and the air-heating mode is set. At this time of air-heating, by the control output of the control unit 90 for air conditioning, the actuator for driving the first to the third changeover doors 115a, 115b to 117a, 117b is controlled, and the first to the third changeover door 115a, 115b to 117a, 117b are driven to the operating positions shown in FIG. 11”) to open air circulation between an air collecting flow path (connection duct 111a, 111b) connected to --the-- rear extending flow path (right and left air blowout ducts 113a, 113b continuing into right and left ducts 98a, 98b) and an air inlet (right and left suction ducts 109a, 109b) so that inside air is 

Regarding claim 15, Ito teaches the method of claim 14, wherein when the air-conditioned air is discharged through the back seat air vent (see Fig. 10 and 13A), the opening and closing door structure is controlled to close air circulation between the air collecting flow path and the air inlet (see Fig. 10, position of air flow changeover means 115a, 115b, 116a, 116b, 117a, 117b), and when inside air is introduced to the housing through the back seat air vent (see Fig. 11 and 13B), the opening and closing door structure is controlled to close air circulation between the rear extending flow path and the air outlet (see Fig. 10, position of air flow changeover means 115a, 115b, 116a, 116b, 117a, 117b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Published U.S. Patent Application No. 20050067158) as applied to claim 7 above, and further in view of Miller et al. (Published U.S. Patent Application No. 20180022182).
Regarding claim 9, Ito teaches the air ventilation device of claim 7, wherein when [condition is met], the controller realizes the back seat air-conditioning mode (Para. 222, “When the average of the right and left target air blowout temperatures is lower than the predetermined temperature and the right and left passages 100b, 100c are set 
Ito is silent regarding the condition in question being the occupancy of the back seat. 
However, Miller (Fig. 1-3) teaches an air ventilation device of a vehicle (Title, “AUTONOMOUS-VEHICLE CLIMATE-CONTROL SYSTEM”), with an occupancy sensor (Para. 13, “vehicle 30 includes occupancy sensors 50 configured, e.g., in a known manner, to detect occupancy (or lack thereof) of the driver seat 38, the passenger seat 40, and the back seat 42”), wherein when an occupant in a back seat is sensed (Para. 23, “the occupancy status may be one of "front-seat-occupied," "chauffeur," "back-seat-only-occupied," and "unoccupied."”), the controller realizes the back seat air-conditioning mode (Para. 31, “the controller 34 may set the power statuses according to whether the occupancy status is driver-seat-only-occupied, passenger-seat-only-occupied, front-seat-only-occupied, back-seat-only-occupied, front-and-back-seat-occupied, and unoccupied… The controller 34 sets power statuses to on for the rear 
It would have been obvious to one skilled in the art at the time of the invention to include the occupancy sensor and its importance to the control of the air ventilation device by combining prior art elements according to known methods to yield predictable results as taught by Miller into the teachings of Ito because it does no more than yield predictable results of improving the efficiency of the air ventilation device, so that it only operates when it is needed and does not operate to air condition the back seats when it is not needed, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Published U.S. Patent Application No. 20050067158) as applied to claims 7 and 1 above, and further in view of Ko et al. (Published U.S. Patent Application No. 20180326812).

Ito is silent regarding the condition in question being a defrost mode. 
However, Ko (Fig. 7) teaches an air ventilation device of a vehicle (Title, “AIR CONDITIONER FOR VEHICLE”), wherein the control of the opening and closing door structure of the device is based on the operating mode, specifically a defrost mode (see Fig. 7, defrost outlet 23 for discharging air-conditioned air toward the window of the vehicle is opened by the action of the door 28). 
The Examiner further notes that, while Ito does not explicitly name the air-cooling mode to be a defrost mode, the air-cooling mode does require the directing of airflow along the interior of the windows, as seen in the defrost mode of Ko.  It would have been obvious to one with ordinary skill in the art at the time that the described mode of Ito is a defrost mode (Ko:  Para. 3, “In general, in order to defrost a window of a vehicle, cold outdoor air is introduced into the interior of the vehicle”, wherein it is the relative coolness of the outdoor air which provides the defrosting function).  Even if that 

Regarding claim 13, Ito teaches the air ventilation device of claim 1, further comprising: a controller controlling the opening and closing door structure (Para. 217, “In this connection, in the second embodiment, …the actuators for driving the first to the third changeover door 115a, 115b to 117a, 117b on the right and left… are all controlled by the control unit 90 (shown in FIG. 6) for air conditioning”). 
Ito is silent regarding the controller closing air circulation between the rear extending flow path and the air outlet; and closing air circulation between the air collecting flow path and the air inlet simultaneously.   
However, Ko (Fig. 7) teaches an air ventilation device (Title, “AIR CONDITIONER FOR VEHICLE”) comprising a controller controlling the opening and closing door structure (rear door 50 and doors 28) to close air circulation between the rear extending flow path and the air outlet (see Fig. 7, door 28 closes the rear-vent outlet path 26) and air circulation in the air collecting flow path (see Fig. 7, rear door 50 closes the rear-floor outlet path 75) simultaneously (see Fig. 7).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the opening and closing door structure shown by Ito to include .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Published U.S. Patent Application No. 20050067158) as applied to claim 1 above, and further in view of Nakado et al. (Published U.S. Patent Application No. 20180312029).
Regarding claim 11, Ito teaches the air ventilation device of claim 1, wherein 
the air inlet of the housing includes an inside air entrance (vehicle passenger compartment air suction port 110a, 110b), and 
the air collecting flow path is connected to the space to directly connect the rear extending flow path and the air inlet of the housing (see Fig. 10-11, connection duct 111a, 111b directly connects the rear extending flow path formed by right and left air blowout ducts 113a, 113b continuing into right and left ducts 98a, 98b to the air inlet of the housing at right and left suction ducts 109a, 109b).
Ito is silent regarding 
the air inlet of the housing includes an inside air entrance and an outside air entrance, 
the housing includes an air filter adjacent to the air inlet in an internal space of the housing, 
the air filter is spaced apart from a point where the inside air entrance and the outside air entrance meet. 

the air inlet of the housing includes an inside air entrance (inside air inlet 7B) and an outside air entrance (outside air inlet 7A), 
the housing includes an air filter adjacent to the air inlet in an internal space of the housing (filter section 5 includes a filter 5F), 
the air filter (filter 5F) is spaced apart from a point where the inside air entrance and the outside air entrance meet (see Fig. 1, inside air inlet 7B and outside air inlet 7A meet at rotation axis BX, which is spaced apart from the filter 5F by at least the length of the damper 8). 
It would have been obvious to one skilled in the art at the time of the invention to include the outside air entrance and filter by combining prior art elements according to known methods to yield predictable results as taught by Nakado into the teachings of Ito because it does no more than yield predictable results of ensuring that air of sufficient volume and cleanliness can be taken into the air ventilation device, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Published U.S. Patent Application No. 20050067158) as applied to claim 1 above, and further in view of Welch et al. (Published U.S. Patent Application No. 20190232843).
Regarding claim 12, Ito teaches the air ventilation device of claim 1. 

However, Welch (Fig. 7, 16-18) teaches an air ventilation device for a vehicle (Para. 78, “center console 174 may include heating ventilation and air conditioning (HVAC) plumbing 250 that directs conditioned air 254 rearward in the vehicle 30 out of one or more HVAC outlets 258”), wherein the back air vent is disposed at a center console (center console 174) between a front seat and a back seat (see Fig. 7A), and the rear extending flow path extends from a floor of the vehicle (Para. 78, “HVAC plumbing 250 may be defined, at least partially, by the floor 106 of the vehicle 30”) and is connected to the back seat air vent at the center console (see Fig. 17, HVAC plumbing 250 is connected to the HVAC outlet 258 at the center console 174).
It would have been obvious to one skilled in the art at the time of the invention to include the ventilation outlet in the center console by simple substitution of one known element for another to obtain predictable results as taught by Welch into the teachings of Ito because it does no more than yield predictable results of more efficiently cooling the passengers in the rear of the vehicle by ensuring the airflow is directly flowing at the passengers, rather than merely into the back seat space, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762